In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00322-CR

____________________


PAMELA ANN LEWING a/k/a PAMELA PHILLIPS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95482




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Pamela Ann Lewing a/k/a
Pamela Phillips, to dismiss her appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed
by appellant personally after counsel filed a brief which certifies that counsel could find no
arguable error upon which to base an appeal.  We therefore treat the motion to withdraw the
appeal as agreed to by counsel.  See Tex. R. App. P. 2; 42.2.  No opinion has issued in this
appeal.
	The motion to withdraw as counsel is GRANTED.  It is ORDERED that the motion
to withdraw the notice of appeal is GRANTED, and the appeal is therefore DISMISSED. 
The Clerk of the Court shall forward a duplicate copy of this opinion to the clerk of the court
in which the notice of appeal was filed.
	APPEAL DISMISSED.


							______________________________
								STEVE McKEITHEN
								        Chief Justice

Opinion Delivered November 12, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.